Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Scheller on May 10, 2022.
The application has been amended as follows: 
In reference to claims 1 and 13, replace the claims with claims found below:

1.  (Currently Amended) A non-statutory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a method comprising:
establishing, at a first device, a connection to one or more servers that provide document collaboration services for multiple users to collaborate on a document processed by and stored on the one or more servers;
receiving, at the first device, a first document that represents a recent collaboration state of the document based on changes to the document made by other devices while the first device was not connected to the one or more servers
applying, at the first device, one or more changes to the first document, the one or more changes based on one or more commands received at the first device while the first device was not connected to the one or more servers
transmitting, from the first device to the one or more servers, one or more transformed commands that are based on the one or more commands received at the first device while the first device was not connected to the one or more servers; and
determining whether a second document, which was updated by the first device while the first device was not connected to the one or more servers, will be used to stay current with the recent collaboration state;	
wherein the first document is a server truth document that represents and contains the recent collaboration state of the collaboration; and
wherein the first document includes an operation history that is a collection of entries, and each entry in the collection of entries includes a revision sequence number and a list of operations of all commands that were applied by the one or more servers in a server order to the first document, and wherein the collection of entries are stored in the operation history in revision sequence order based on revision sequence numbers and the operation history provides a sequential timeline of the operations of all commands that were previously applied to the first document in the server order.

13.  (Currently Amended) A method comprising:
establishing, at a first device, a connection to one or more servers that provide document collaboration services for multiple users to collaborate on a document processed by and stored on the one or more servers;
receiving, at the first device, a first document that represents a recent collaboration state of the document based on changes to the document made by other devices while the first device was not connected to the one or more servers
applying, at the first device, one or more changes to the first document, the one or more changes based on one or more commands received at the first device while the first device was not connected to the one or more servers
transmitting, from the first device to the one or more servers, one or more transformed commands that are based on the one or more commands received at the first device while the first device was not connected to the one or more servers; and
determining whether a second document, which was updated by the first device while the first device was not connected to the one or more servers, will be used to stay current with the recent collaboration state;	
wherein the first document is a server truth document that represents and contains the recent collaboration state of the collaboration; and
wherein the first document includes an operation history that is a collection of entries, and each entry in the collection of entries includes a revision sequence number and a list of operations of all commands that were applied by the one or more servers in a server order to the first document, and wherein the collection of entries are stored in the operation history in revision sequence order based on revision sequence numbers and the operation history provides a sequential timeline of the operations of all commands that were previously applied to the first document in the server order.




Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178